110 Ariz. 281 (1974)
517 P.2d 1277
The STATE of Arizona ex rel. Moise BERGER, Maricopa County Attorney, Petitioner,
v.
SUPERIOR COURT of the State of Arizona, IN AND FOR the COUNTY OF MARICOPA, The Honorable Williby Case, a Judge thereof; and Calvin Coolidge SNEED, Real Party in Interest, Respondents.
No. 11433.
Supreme Court of Arizona, In Banc.
January 15, 1974.
Moise Berger, Maricopa Co. Atty. by John Trombino, Deputy Co. Atty., Phoenix, for petitioner.
Debus, Busby & Green, Ltd. by Jordan L. Green, Phoenix, for respondent Sneed.
PER CURIAM.
Where the police are called to the scene of a homicide, they may lawfully investigate such portions of the premises as are reasonably necessary to establish the true facts of the homicide.
The order of the Superior Court suppressing the shell assertedly fired from the murder weapon is vacated.